Citation Nr: 0119899	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement an effective date earlier than April 9, 1999 
for the award of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran/appellant served on active duty from September 
1966 to April 16, 1969.  Service records show that he was 
awarded a Purple Heart and a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Washington, D.C., which granted service connection for post-
traumatic stress disorder and assigned a 50 percent rating, 
effective April 9, 1999.  The veteran expressed disagreement 
with the effective date of the award and the assignment of 
the 50 percent disability rating.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has framed the "increased rating" 
appellate issue as that delineated on the title page of this 
decision.  


FINDINGS OF FACT

1.  On June 6, 1978, the veteran filed a claim with VA for 
service connection for a mental disorder.  In a June 22, 1978 
decision, the RO denied entitlement to service connection for 
a nervous condition to include depression.  A post-traumatic 
stress disorder was not specifically mentioned therein.  The 
veteran was notified of this decision and filed a timely 
notice of disagreement; and a statement of the case was 
issued.  However, the veteran did not file a timely 
substantive appeal therewith.    

2.  The VA is not in receipt/possession of any evidence dated 
between the veteran's April 16, 1969 service separation date 
and April 9, 1999, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for post-traumatic stress disorder or a claim to reopen 
service connection for any other mental disorder.  

3.  On April 9, 1999, the RO received a statement from the 
veteran in which he stated a desire to file a claim for post-
traumatic stress disorder.  

4.  In an April 2000 rating decision, service connection was 
granted for post-traumatic stress disorder with assignment of 
a 50 percent rating, effective April 9, 1999.  

5.  The service-connected post-traumatic stress disorder is 
principally manifested by depressed mood, poor affect, 
intrusive memories, and avoidant symptoms.  The veteran's 
cognitive functioning is intact.  He reportedly has no close 
friends and does not maintain close contact with his 
daughter.  No more than moderate social and occupational 
impairment was noted by the examiner on recent VA psychiatric 
examination.  He has maintained employment as a postal 
service employee for nearly three decades and is currently a 
postal service manager.  

6.  The veteran apparently has difficulty in adapting to 
stressful circumstances and in establishing and maintaining 
effective relationships.  It is at least as likely as not 
that the service-connected post-traumatic stress disorder 
more nearly results in occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, and mood.  

7.  However, total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss have not been shown.



CONCLUSIONS OF LAW

1.  An effective date earlier than April 9, 1999 for the 
award of service connection for post-traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.155, 3.400 (2000).  

2.  With resolution of reasonable doubt, the criteria for an 
evaluation of 70 percent, but no more, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date for the Award of 
Service Connection for Post-traumatic Stress Disorder 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The effective date 
provisions of the VCAA state that the provisions of 38 U.S.C. 
§ 5107 apply to any claim (1) filed on or after the enactment 
of the Act, i.e. November 9, 2000, or (2) filed before the 
date of the enactment of the Act and not final as of that 
date.  In a Memorandum issued by VA General Counsel in 
November 2000, it was determined that the provisions of Title 
38 created or amended by the Act other than 5107, to include 
the duty to assist provisions of 38 U.S.C. § 5103A, also 
apply to claims pending on the date of the enactment of the 
VCAA.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this appellate issue.  There 
is no indication that there are additional records that have 
not been obtained and which would be material in deciding the 
earlier effective date claim in question.  The evidentiary 
record includes available VA treatment records for the 
relevant period in question (dated prior to the April 9, 1999 
effective date assigned by the RO for the award of service 
connection for post-traumatic stress disorder).  

Additionally, the veteran was notified of the pertinent law 
and regulations in the August 2000 statement of the case.  
The veteran has been given ample notice of the kind of 
evidence which should be submitted in support of this claim 
and has been accorded the opportunity to present evidence and 
argument in support of the claim; and indeed he has done so.  
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of this claim has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

The veteran contends, in essence, that the RO has failed to 
properly consider medical treatment that he received in the 
1970's.  He argues that the diagnosis for manic depressive 
illness was incorrect, and that he has had the primary 
symptoms of a post-traumatic stress disorder for decades.  He 
asserts that the effective date should be April 16, 1969, the 
day after he was discharged from service, or alternatively, 
in June 1978.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 U.S.C.A. § 5110(b)(1), and 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. 
§ 3.1(r) (2000). 

38 C.F.R. § 3.155 (2000) provides: (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant...may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  

In general, RO decisions which are not timely appealed become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2000).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

Although shortly after service separation in 1969, appellant 
filed various claims for VA disability benefits, none of said 
claims mentioned a psychiatric disorder.  

VA treatment records reflect that in April 1978, the veteran 
sought treatment for increased anxiety related to being 
promoted to a supervisor at work.  In May 1978, manic 
depressive illness was diagnosed.  A post-traumatic disorder, 
however, was not diagnosed or clinically reported.  

On June 6, 1978, the RO received a claim from the veteran for 
service connection for a mental condition.  A post-traumatic 
disorder, however, was not mentioned therein.  

A June 22, 1978 rating decision indicates that service 
connection for a nervous problem to include depression was 
denied.  A post-traumatic disorder, however, was not 
mentioned therein.  After the RO received a notice of 
disagreement with respect to that rating decision and issued 
the veteran an August 1978 statement of the case, the veteran 
did not submit a timely substantive appeal.  

On April 9, 1999, the RO received a statement from the 
veteran in which the veteran indicated that he was making a 
claim for post-traumatic disorder.  

An April 2000 rating decision granted service connection for 
post-traumatic disorder, effective April 9, 1999, the date of 
receipt of claim.  

First, the Board finds that the veteran did not file a claim 
for service connection for  post-traumatic disorder within a 
one-year period after service discharge.  The Board points 
out that the regulations indicate that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151; see Mitscher v. West, 13 Vet. App. 123, 127 (1999); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  See also Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (that a claim 
must be filed in order for any type of benefits to...be paid 
under the laws administered by the Secretary).  A claim means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  There is no 
indication in the record that the veteran communicated in 
writing with the VA a request for service connection for 
post-traumatic disorder within the one-year period after 
service separation.  Thus, an effective date back to the day 
following service discharge for service connection for post-
traumatic disorder is not warranted.  38 C.F.R. 
§ 3.400(b)(2).   

Second, there is no evidence that the veteran filed a formal 
or informal claim for service connection for post-traumatic 
disorder between the date of service separation and June 6, 
1978.  The veteran filed a claim for service connection for a 
"mental condition" on June 6, 1978.  A post-traumatic 
disorder, however, was not mentioned therein.  The RO denied 
the claim for service connection for a nervous condition to 
include depression in a subsequent June 1978 rating action.  
A post-traumatic disorder was not mentioned therein.  
Although he filed a notice of disagreement and a statement of 
the case was issued, he did not file a substantive appeal 
within the pertinent time period.  Therefore, that June 1978 
rating decision became final.  38 C.F.R. §§ 20.200, 20.202.  
A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994). 

It was not until April 9, 1999, that the RO received a 
statement from the veteran in which he indicated that he was 
"making a claim for PTSD."  In an April 2000 rating 
decision, the RO granted service connection for post-
traumatic disorder, effective April 9, 1999, the date of 
receipt of the claim.  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q).  In the 
present case, the date of the new claim is April 9, 1999.  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to April 9, 1999.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  A review of the claims file does not 
reveal that an informal claim for service connection for 
post-traumatic stress disorder meeting the requirements of 38 
C.F.R. § 3.155 was filed after the 1978 rating decision and 
prior to the veteran's April 9, 1999 application to reopen 
the claim.  Although the record shows that the veteran filed 
requests for VA educational benefits and a claim for 
automobile or other conveyance and adaptive equipment, there 
was no indication in these claims that the veteran intended 
to file a claim for service connection for a psychiatric 
disability.

The Board points out that VA treatment or hospitalization 
records or treatment records by a private physician, in 
certain circumstances, can be considered to be informal 
claims and the date of VA medical treatment or the date of 
receipt of private medical records by the VA can be 
considered the date of the informal claim.  See 38 C.F.R. 
§ 3.157 (2000).  However, in the veteran's case, there is no 
evidence of record that may reasonably be interpreted as an 
informal claim for service connection for post-traumatic 
stress disorder prior to April 9, 1999.  Although manic 
depressive illness was diagnosed prior to that date, it is 
not a post-traumatic disorder.  See also 38 C.F.R. § 4.130, 
which lists manic depressive illness as a mood disorder and 
post-traumatic stress disorder as an anxiety disorder.  

Accordingly, under the applicable regulations, April 9, 1999, 
the date of receipt of application to reopen the claim, is 
the properly assigned effective date; and an effective date 
prior to that date is denied. 

Additionally, it may be alternatively argued that the April 
9, 1999 claim for service connection for post-traumatic 
stress disorder is a new claim.  In Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996), the Federal Circuit concluded that 
a claim based on a diagnosis of a new mental disorder, taken 
alone or in combination with prior diagnosis of related 
mental disorder, is a new claim for purposes of 
jurisdictional requirement.  However, in the instant case, 
although the veteran had previously filed a claim for service 
connection for a mental condition in June 1978, the medical 
evidence submitted in conjunction with that claim only 
reflected a diagnosis of manic depressive disorder; and a 
post-traumatic stress disorder was neither clinically 
reported nor diagnosed at that time.  Thus, the Board finds 
that even assuming arguendo that the April 1999 claim for 
service connection for post-traumatic disorder was an 
original claim, the effective date for the claim remains 
April 9, 1999, date of receipt of the claim, since unless a 
claim is filed within one year of service discharge, the 
effective date for the award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Again, there is no evidence 
that the veteran filed a claim for service connection for 
post-traumatic stress disorder within the one-year period 
after service separation.  Accordingly, under the applicable 
regulations, April 9, 1999, the date of receipt of 
application to reopen the claim or, alternatively, the date 
of original claim, is the properly assigned effective date 
for the award of service connection for post-traumatic stress 
disorder; and an effective date prior to that date is denied.  


II.  Entitlement to a Rating in Excess of 50 percent for 
Post-traumatic Stress Disorder

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of his claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim, particularly in light of the Board's 
decision herein partially allowing an increased rating for 
post-traumatic stress disorder.  VA treatment records dated 
in 1999 and 2000 have been obtained and are associated with 
the claims folder.  Additionally, he was afforded a recent 
March 2000 VA psychiatric examination, which was sufficiently 
detailed and comprehensive.  

The veteran and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.  The veteran was informed of the 
pertinent law and regulations in the August 2000 statement of 
the case.  The Board finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Thus, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  VCAA, [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

The veteran contends, in essence, that his post-traumatic 
stress disorder has resulted in difficulties with 
interpersonal relationships, control of anger, self-
destructive behavior, substance abuse problems, long periods 
of depression, and associated symptomatology.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder:  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).  In view of the 
date of the claim herein, these provisions are for 
application in rating this claim.

VA treatment records reflect that in April 1978, the veteran 
sought treatment for increased anxiety related to being 
promoted to a supervisor at work.  In May 1978, manic 
depressive illness was diagnosed.  In June 1999, VA mental 
health clinic treatment records reveal that the veteran was 
still having nightmares.  In September 1999, the veteran 
reported that he continued to have disturbing remembrances of 
his combat ordeal in Vietnam.  He experienced nightmares that 
often kept him awake and kept him unsettled for a 
considerable time period afterwards.  It was noted that the 
veteran had been on Trazodone for a short time period and 
this seemed to help his sleep, reduce his nightmares, and 
lessen his depression.  Mental status examination revealed 
that the veteran's sensorium was intact.  His affect appeared 
depressed.  There were no signs of a psychotic process.  
Judgment was "okay."  The diagnosis, in pertinent part, was 
combat-related post-traumatic stress disorder.  The veteran 
was started on Wellbutrin and Trazodone was continued.  

VA mental health treatment records reveal that in December 
1999, the veteran's medications had been adjusted and he was 
doing well.  The veteran reported feeling better on the 
current regimen.  The impression was depression, stable.  In 
January 2000, the veteran was doing well on the medications 
and his affect was much less depressed.  

A March 2000 VA psychiatric examination report reveals that 
the veteran reported that he had been feeling depressed since 
returning from Vietnam.  He had nightmares of combat.  He 
often woke up with night sweats.  He suffered from 
irritability, avoidance of "triggers", intrusive 
nightmares, flashbacks, and a number of associated symptoms 
such as feeling that the world was not real or feeling like 
he was back in combat which suggested a flashback.  It was 
noted that the veteran suffered from severe depression all 
those years.  The veteran reported that he drank heavily in 
the 1970's and 1980's.  His alcohol abuse often led to 
fights, which, the examiner noted, was probably the reason 
two of his marriages broke up.  The veteran reported 
receiving no treatment for post-traumatic stress disorder 
between 1969 and 1999.  In 1999, the veteran sought treatment 
at a VA mental health clinic.  He was currently taking 
Wellbutrin and Trazodone with very significant improvement 
with sleep and depressive symptoms.  He reportedly used to 
take significant periods of time off work because he was 
depressed and now, he was feeling much better. 

It was indicated that the veteran had a grown daughter who 
was angry with him; and that he was not in close contact with 
her.  The veteran had worked for the Post Office for 28 years 
and was currently a manager there.  He stated that he was a 
workaholic and often volunteered for extra duty.  He was 
afraid to retire and stop working because he was afraid his 
symptoms would worsen.  He currently lived alone, was single, 
and had very few hobbies.  It was noted that his only close 
companion was his dog.  The veteran stated that he cut his 
drinking back to about one beer a night; and that this was a 
very significant change from the 1970s and 1980s.  

Mental status examination revealed that the veteran was 
casually dressed and well groomed.  The veteran was not 
agitated.  His speech was monotonic, but neurologically 
intact.  His mood was depressed.  Affect was poor.  Thought 
processes were coherent and intelligent.  Thought content was 
significant for intrusive memories, avoidant symptoms, and 
some dissociative symptoms of post-traumatic stress disorder.  
He appeared cognitively intact to short-term recall, 
concentration, abstraction, judgment and insight.  The Axis I 
diagnosis was post-traumatic stress disorder with a Global 
Assessment of Functioning (GAF) score of 55; and history of 
alcohol abuse in partial remission with a GAF score of 65.  
The examiner indicated that the veteran had very clear-cut 
intrusive symptoms, avoidance symptoms, and hypervigilant 
startle symptoms of post-traumatic stress disorder.  The 
examiner stated that he thought the symptoms had clearly led 
to the veteran's depressive mood disorder.  The examiner 
concluded that the veteran had significant and moderate 
impairment in social relationships particularly in his 
marriages.  The examiner thought that the post-traumatic 
stress disorder and drinking more likely than not had 
directly led to the break-up of the veteran's marriages; and 
for this reason, the examiner assigned a GAF score of 55, 
stating that the veteran was highly symptomatic but able to 
stay out of the hospital on a stable basis.  

In applying the law to the existing facts, the Board finds 
that the disability picture of the service-connected post-
traumatic stress disorder more closely approximates the 
criteria for a 70 percent rating under Diagnostic Code 9411.  
The evidence of record indicates that the veteran's service-
connected post-traumatic stress disorder causes occupational 
and social impairment, with deficiencies in most areas, such 
as family relations, work, and mood, due to such symptoms as 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
The VA treatment records dated in 1978 indicate that the 
veteran had increased difficulty after being promoted to 
supervisor at work.  He reported that he felt irritable at 
work.  He reported having difficulty controlling his 
agitation and angry feelings.  VA treatment records dated in 
1999 and a March 2000 VA psychiatric examination report 
indicated that he had a depressed mood and affect.  The 
medical evidence shows that the veteran's post-traumatic 
stress disorder causes an inability to establish and maintain 
relationships.  He reportedly has been divorced twice; does 
not maintain close contact with his daughter; and stated that 
his only close companion was his dog.  The March 2000 VA 
psychiatric examination report also indicated that the 
veteran had significant and moderate impairment in social 
relationships due to the post-traumatic stress disorder and 
that the veteran was highly symptomatic.  

Although the veteran has worked for the postal service for 
nearly three decades, it was reported that he had taken 
significant time off from work because of his depression.  It 
appears that his post-traumatic stress disorder causes 
irritability and flashbacks; and the March 2000 VA 
psychiatric examination report indicated that the veteran's 
thought content was significant for intrusive memories, 
avoidant symptoms, and some disassociate symptoms of post-
traumatic stress disorder with resultant occupational 
impairment.  It also appears that the veteran has experienced 
impaired impulse control and difficulty in adapting to 
stressful situation at work.  

The March 2000 VA examination report indicates that the 
veteran was assigned a GAF score of 55, which is indicative 
of moderate difficulty in occupational functioning (e.g., 
conflicts with peers or co-workers).  However, the GAF score 
is not necessarily determinative of the overall severity of a 
psychiatric disability.  The Court has held that GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The Board recognizes that the veteran does not exhibit all of 
the criteria for a 70 percent rating for post-traumatic 
stress disorder.  However, the regulations specifically 
indicate that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  In the veteran's case, the 
findings of depression, difficulty adapting to stressful 
situations, and the inability to establish effective 
relationships are sufficient to identify the level of the 
veteran's impairment due to post-traumatic stress disorder as 
more nearly approximating a 70 percent rating.  Thus, the 
Board concludes that the negative and positive evidence is in 
relative equipoise, and that a 70 percent disability 
evaluation for the service-connected post-traumatic stress 
disorder is warranted.  

However, a 100 percent evaluation is clearly not warranted 
for the post-traumatic stress disorder under Diagnostic Code 
9411, since that disorder does not result in total 
occupational and social impairment.  The veteran has worked 
for the postal service for nearly three decades despite his 
psychiatric symptomatology, maintains contact with people 
whom he supervises at work, medication and therapy have 
diminished his symptoms to an extent, and cognitive 
functioning is intact.  There is no medical evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss as to 
approximate the criteria for a total schedular rating.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the veteran's service-connected 
post-traumatic stress disorder presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an effective date earlier than April 9, 1999 
for the award of service connection for post-traumatic stress 
disorder is denied.  Entitlement to a 70 percent original 
evaluation, but no more, for post-traumatic stress disorder 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  



		
	R. P. HARRIS
	Acting Member, Board of Veterans' Appeals

 

